
	

115 HR 7264 IH: Making further additional continuing appropriations for fiscal year 2019, and for other purposes.
U.S. House of Representatives
2018-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 7264
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2018
			Mrs. Lowey introduced the following bill; which was referred to the Committee on Appropriations
		
		A BILL
		Making further additional continuing appropriations for fiscal year 2019, and for other purposes.
	
	
		IContinuing Appropriations
 101.Full-year extensionDivision C of Public Law 115–245 is amended by striking the date specified in section 105(3) and inserting September 30, 2019.
			IITemporary Assistance for Needy Families
			201.TANF program extensions
 (a)Family assistance grantsSection 403(a)(1) of the Social Security Act (42 U.S.C. 603(a)(1)) is amended in each of subparagraphs (A) and (C) by striking 2017 and 2018 and inserting 2019 and 2020.
 (b)Healthy marriage promotion and responsible fatherhood grantsSection 403(a)(2)(D) of such Act (42 U.S.C. 603(a)(2)(D)) is amended— (1)by striking 2017 and 2018 and inserting 2019 and 2020; and
 (2)by striking for fiscal year 2017 or 2018. (c)Contingency fundSection 403(b)(2) of such Act (42 U.S.C. 603(b)(2)) is amended by striking fiscal year 2018 and inserting each of fiscal years 2019 and 2020.
 (d)Tribal family assistance grantsParagraphs (1)(A) and (2)(A) of section 412(a) of such Act (42 U.S.C. 612(a)) are each amended by striking 2017 and 2018 and inserting 2019 and 2020.
 (e)Child careSection 418(a)(3) of such Act (42 U.S.C. 618(a)(3)) is amended by striking 2017 and 2018 and inserting 2019 and 2020. (f)Grants to the territoriesSection 1108(b)(2) of such Act (42 U.S.C. 1308(b)(2)) is amended by striking 2017 and 2018 and inserting 2019 and 2020.
				202.Measuring and understanding outcomes
 (a)In generalSection 411(a) of the Social Security Act (42 U.S.C. 611(a)) is amended by redesignating paragraph (7) as paragraph (8) and inserting after paragraph (6) the following:
					
						(7)Report on engagement, employment and outcomes
 (A)Reporting agreementEach State and the Secretary shall enter into an agreement specifying the manner by which the information and data described in this paragraph shall be collected and reported to the Secretary beginning in fiscal year 2020.
 (i)Outcomes for exiting recipientsInformation and data regarding families who formerly received assistance and included a work-eligible individual (disaggregated by type of family, reason for exit, and participation in work activities during the preceding fiscal year) under the State program funded under this part or under any State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)), with respect to the following:
 (I)The percentage with at least 1 formerly work-eligible individual employed during the 2nd quarter after exiting from the program.
 (II)The percentage with at least 1 formerly work-eligible individual employed during the 4th quarter after exiting from the program.
 (III)The median earnings when at least 1 formerly work-eligible individual is employed during the 2nd quarter after exiting from the program.
 (IV)The percentage with at least 1 formerly work-eligible individual employed during any of the first 4 quarters after exiting from the program.
 (V)The distribution of income and earnings, including relative to poverty and deep poverty, for each of the first 4 quarters ending after the quarter of exit from assistance.
 (VI)The percentage who, at the time of exit from the program, were subject to the following: (aa)A penalty under section 407(e).
 (bb)A sanction or penalty described in section 404 or 408. (cc)A penalty or sanction not described in item (aa) or (bb).
										(ii)Engagement and employment of current recipients
 (I)Work-eligible individualsIn the case of current work-eligible individuals under the State program funded under this part or under any State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)), the following information relative to current quarter being reported:
 (aa)Earnings in each of the 4 quarters immediately preceding the quarter. (bb)Standard measures of employment, earnings, receipt of assistance, and participation in work activities (as defined in section 407(d)) in each of the first 4 quarters following the quarter.
 (II)All recipientsThe percentage of recipients of assistance under the State program funded under this part who have not attained 24 years of age and who obtain a high school degree or its recognized equivalent while receiving the assistance.
 (B)Statistical adjustment model for employment outcomesThe Secretary, in consultation with the Secretary of Labor and relevant experts, shall develop recommendations by March 1, 2020, on how to establish and disseminate an objective statistical model that will allow the Secretary to make adjustments to the data reported pursuant to subclauses (I) through (IV) of subparagraph (A)(i) of this paragraph, based on economic conditions and the characteristics of participants. To the extent practicable, the recommendations shall be compatible with the statistical adjustment model developed under section 116(b)(3)(A)(viii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(3)(A)(viii)) and, with respect to a State, the State adjusted levels of performance established for the State under that section..
				203.Technical corrections to data exchange standards to improve program coordination
 (a)In generalSection 411(d) of the Social Security Act (42 U.S.C. 611(d)) is amended to read as follows:  (d)Data exchange standards for improved interoperability (1)DesignationThe Secretary shall, in consultation with an interagency work group established by the Office of Management and Budget and considering State government perspectives, by rule, designate data exchange standards to govern, under this part—
 (A)necessary categories of information that State agencies operating programs under State plans approved under this part are required under applicable Federal law to electronically exchange with another State agency; and
 (B)Federal reporting and data exchange required under applicable Federal law. (2)RequirementsThe data exchange standards required by paragraph (1) shall, to the extent practicable—
 (A)incorporate a widely accepted, non-proprietary, searchable, computer-readable format, such as the eXtensible Markup Language;
 (B)contain interoperable standards developed and maintained by intergovernmental partnerships, such as the National Information Exchange Model;
 (C)incorporate interoperable standards developed and maintained by Federal entities with authority over contracting and financial assistance;
 (D)be consistent with and implement applicable accounting principles; (E)be implemented in a manner that is cost-effective and improves program efficiency and effectiveness; and
 (F)be capable of being continually upgraded as necessary. (3)Rule of constructionNothing in this subsection shall be construed to require a change to existing data exchange standards found to be effective and efficient..
 (b)Effective dateNot later than the date that is 24 months after the date of the enactment of this section, the Secretary of Health and Human Services shall issue a proposed rule that—
 (1)identifies federally required data exchanges, include specification and timing of exchanges to be standardized, and address the factors used in determining whether and when to standardize data exchanges; and
 (2)specifies State implementation options and describes future milestones.  